         Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )          Case No. CR-18-227-SLP
                                            )
JOSEPH MALDONADO-PASSAGE,                   )
                                            )
               Defendant.                   )

                                       ORDER

      Before the Court are Defendant’s Objections [Doc. Nos. 83-94] to the Government’s

respective Notices of Intent to Introduce Rule 404(b) Evidence [Doc. Nos. 63-64]. They

are at issue. This order expands on the rulings made orally by the Court following jury

selection (but outside the presence of jurors) yesterday. See Minute Sheet of Proceedings,

Doc. No. 94.

      Under Rule 404(b), “[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted

in accordance with the character,” but it “may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Fed. R. Evid. 404(b). In determining whether to admit Rule

404(b) evidence, the Court applies a four-part test, asking whether “1) the evidence [is]

offered for a proper purpose; 2) the evidence [is] relevant; 3) . . . under [Rule 403] the

probative value of the similar-acts evidence [is] not substantially outweighed by its

potential for unfair prejudice; and 4) . . . proper limiting instructions [are given] upon
         Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 2 of 6



request.” United States v. Shumway, 112 F.3d 1413, 1419 (10th Cir. 1997) (citing

Huddleston v. United States, 485 U.S. 681, 691-92 (1988)). As to all Rule 404(b) evidence

regarding Defendant offered at trial, the Court will give an appropriate limiting instruction

to the jury. Thus, only the first three Huddleston factors are addressed infra.

I.     Defendant’s Objection to the Government’s First Rule 404(b) Notice

       The Government first indicates that it will call A.W. as a witness, “who will testify

that in or about February 2017, Defendant offered to pay her a sum of money to commit

the murder of C.B.”1 Notice 2, Doc. No. 63. The Government next indicates that it will

call M.T. as a witness, “who will testify that in or about January 2014, Defendant offered

to pay him a sum of money to commit the murder of C.B.” Id. at 3. Finally, the

Government indicates that it will call J.T. as a witness, “who will testify that between in or

about January 2014 and in or about March 2014, she participated in conversations in which

Defendant offered to pay M.T. a sum of money to commit the murder of C.B.” Id.

       The Government argues that testimony from these three witnesses is allowed under

Rule 404(b)(2) to prove motive, intent, preparation, plan, knowledge, and absence of

mistake or accident. Defendant objects, arguing that the evidence in intended only “to

show [Defendant] acted in conformity with prior conduct when he allegedly engaged in a

murder for hire scheme as alleged in Counts 1 and 2 of the Superseding Indictment” and

that it will be unduly prejudicial under Rule 403. Obj. 1, Doc. No. 83.



1
  The Government filed a request to record A.W.’s testimony prior to trial under Federal
Rule of Criminal Procedure 15. See Mot., Doc. No. 90. The Court separately addressed
the procedure for obtaining A.W.’s testimony. See Order of Mar. 12, 2019, Doc. No. 95.

                                              2
         Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 3 of 6



       Based on the information currently available to the Court (which may be reevaluated

upon a proper motion based on the evidence actually introduced at trial), the Court finds

the evidence to be admissible under Rule 404(b)(2). The evidence regarding prior alleged

actions is similar to the allegations in this case—as measured by “(1) whether the acts

occurred closely in time; (2) geographic proximity; (3) whether the charged offense and

the other acts share similar physical elements; and (4) whether the charged offense and the

other acts are part of a common scheme.” United States v. Mares, 441 F.3d 1152, 1158

(10th Cir. 2006) (citations omitted).

       Here, the alleged intended victim as to both murder-for-hire counts in the

Superseding Indictment is the same as the alleged intended victim in the conversations that

the Government says occurred between Defendant and A.W., M.T., and J.T. The prior

conversations all are alleged to have occurred within just over 3 years of when both murder-

for-hire plots alleged by the Government in this case principally took place.           See

Superseding Indictment ¶¶ 19-26, Doc. No. 24 (alleging most actions related to the first

murder-for-hire plot took place in November 2017); id. ¶¶ 29-33 (alleging that most actions

related to the second murder-for-hire plot took place in December 2017 to March 2018).

These alleged occurrences are not too remote in time to be relevant. The Court finds

persuasive the decision reached by the Eighth Circuit in United State v. Young, in which a

prior murder-for-hire plot was admitted into evidence that had occurred three years before

the defendant’s actions which resulted in the prosecution. See 753 F.3d 757, 769 (8th Cir.

2014). The Court also finds persuasive the decision reached by the Eleventh Circuit in

United States v. West, in which a defendant’s comment that a different individual might be


                                             3
         Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 4 of 6



“next on the hit parade” was introduced as evidence of intent in a murder-for-hire case.

898 F.2d 1493, 1499 (11th Cir. 1990).

       The Court also finds that while some prejudice to Defendant may result from the

introduction of the indicated testimony, it will not substantially outweigh the testimony’s

probative value. To be unfair, prejudice must “do[] more than damage the Defendant’s

position at trial.” United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2001). There is no

indication that prejudice greater than that found not to be unfair in Tan will result in this

case from the indicated testimony.

       Thus, the testimony of A.W., M.T., and J.T. may be admitted to show Defendant’s

motive, intent, preparation, plan, knowledge, and absence of mistake or accident as to the

first two counts charged against him in the Superseding Indictment.

II.    Defendant’s Objection to the Government’s Second Rule 404(b) Notice

       The Government also indicates that it will introduce evidence regarding the FBI

agent (posing as a “hit man”) who Defendant allegedly promised to pay a sum of money

to commit the murder of C.B. Specifically, the Government plans to “introduce evidence

in the form of audio recordings that in or about March 2018, Defendant discussed with

another person the prospect of paying the same undercover FBI agent to commit arson”

because “the evidence [also will] show that Defendant never actually paid the undercover

FBI agent money for the murder of C.B.” Notice 2, Doc. No. 64. According to the

Government, the alleged arson conversation is relevant to at least the second alleged

murder-for-hire plot because it is “probative of Defendant’s opportunity, intent, plan, and

knowledge for using the undercover agent to murder C.B.” Id. at 3.


                                             4
         Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 5 of 6



       Defendant objects, arguing that Defendant’s alleged face-to-face meeting with the

undercover FBI agent is too remote in time as compared to the alleged arson conversation

(December 2017 for the former versus March 2018 for the latter). Obj. 1, Doc. No. 83.

Nor, per Defendant, is there any similarity—other than the actor to be hired—between the

alleged murder-for-hire plot and the alleged arson inquiry.

       The Court agrees with Defendant. Applying Huddleston, the Court finds that the

potential unfair prejudice to Defendant substantially outweighs the probative value of the

proposed testimony. The chance that the jury will convict Defendant based on an implied

propensity for multiple types of alleged violent crimes is too great from the proposed arson

testimony. There is no connection of motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident as between the alleged arson

suggestion and the alleged murder-for-hire plots at issue in this case.

       Thus, the Government’s proposed Rule 404(b) evidence fails the first, second, and

third Huddleston prongs. Testimony regarding an alleged arson plan may not be admitted

based on Rules 403 and 404(b).

III.   Conclusion

       IT IS THEREFORE ORDERED that Defendant’s Objection to Rule 404(b) Notice

– Doc. 63 [Doc. No. 83] is OVERRULED without prejudice to the objections being re-

raised at appropriate times during trial as indicated herein.

       IT IS FURTHER ORDERED that Defendant’s Objection to Rule 404(b) Notice –

Doc. 64 [Doc. No. 84] is SUSTAINED.




                                              5
  Case 5:18-cr-00227-SLP Document 98 Filed 03/13/19 Page 6 of 6



IT IS SO ORDERED this 13th day of March, 2019.




                                 6
